        Case 4:20-cv-01555 Document 11 Filed on 05/08/20 in TXSD Page 1 of 6
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                May 08, 2020
                        FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                  HOUSTON DIVISION

                                                 §
TRUMP, INC. d/b/a ONYX HOUSTON                   §
                                                 §
                Plaintiff,                       §
   v.                                            §            CASE NO. 4:20-CV-1555
                                                 §
THE CITY OF HOUSTON, et al.                      §
                                                 §
               Defendant.                        §

                                            ORDER

         Pending before the Court is Plaintiff’s Motion for Preliminary Injunction. (Instrument

No. 5). A Temporary Restraining Order was previously issued by the Court on May 1, 2020

enjoining the City of Houston as follows:

    a. Defendants are prohibited from arresting any employee or representative of Onyx

    Houston for conducting Operations;

    b. Defendants are prohibited from maintaining a physical presence at the Onyx Houston

    or within 400 meters of the Onyx premises for longer than thirty minutes unless

    investigating criminal activity with probable cause;

    c. Defendants are prohibited from closing or attempting to close Onyx under color of

    Governor Greg Abbott’s Executive Order GA 18. (Instrument No. 3).

    The Preliminary Injunction hearing was held Friday, May 8, 2020.

                                                 I.

         Plaintiff operates a restaurant and gentlemen’s club on Bering Street in southwest central

Houston. (Instrument No. 1). On April 27, 2020, Governor Greg Abbott issued Executive Order

GA 18 relating to the expanded reopening of services as part of the safe strategic plan to open

Texas in response to the COVID 19 pandemic. That order provided that as of 12:01 AM on
      Case 4:20-cv-01555 Document 11 Filed on 05/08/20 in TXSD Page 2 of 6



Friday May 1, 2020 certain “Reopened Services,” would be allowed to operate even if they were

not “Essential Services.” (Instrument No. 1-1). Those Reopened Services include “dine-in

restaurants for restaurants that operate at up to 25% of the total listed occupancy of the

restaurant” but only “Restaurants that had less than 51% of their gross receipts from the sale of

alcoholic beverages and are therefore not required to post the 51% sign required by Texas law as

determined by the Texas Alcoholic Beverage Commission.” Id.

       Plaintiff generates less than 50% of its revenue from the sale of alcoholic beverages and

thus opened up on May 1, 2020, pursuant to Greg Abbott’s Order GA 18. (Instrument No. 1).

Dancers at Plaintiff’s club were not offering lap dances but were providing entertainment from a

safe distance. Id. Shortly after opening, Officers from the City of Houston police and fire

departments showed up at Plaintiff’s club. Id. Eventually, the officers shut down Plaintiff’s club

and threatened to arrest its owners. Id.

       On May 1, 2020, Plaintiff filed its Original Complaint challenging the City of Houston,

the Houston Police Department, and the Houston Fire Department’s enforcement of Governor

Greg Abbott’s orders and threats of arrest and criminal prosecution. (Instrument No. 1) That

same day, the Court granted Plaintiff’s request for a Temporary Restraining Order (“TRO”).

(Instrument No. 3).

       Following entry of this Court’s TRO Governor Abbot issued Executive Order GA 21 on

May 5, 2020. In relevant part, it provides:

       People shall avoid visiting bars, massage establishments, tattoo studios, piercing
       studios, sexually oriented businesses, or interactive amusement venues such as
       bowling alleys, video arcades, amusement parks, water parks, or splash pads,
       unless these enumerated establishments or venues are specifically added as a
       reopened service by proclamation or future executive order of the governor.
       Notwithstanding anything herein to the contrary, the governor may by
       proclamation add to this list of establishments or venues that people shall avoid
       visiting. To the extent any of the establishments or venues that people shall avoid
       visiting also offer reopened services permitted above, such as restaurant services,
                                                2
     Case 4:20-cv-01555 Document 11 Filed on 05/08/20 in TXSD Page 3 of 6



       these establishments or venues can offer only the reopened services and may not
       offer any other services. The use of drive thru, pickup, or delivery options for
       food and drinks remains allowed and highly encouraged throughout the limited
       duration of this executive order.

(Instrument No. 8-1). On May 7, 2020, as Governor Abbott clarified that no prohibition in these

executive orders would carry an arrest:

       That is why I am modifying my executive orders to ensure confinement is not a
       punishment for violating an order. This order is retroactive to April 2nd,
       supersedes local orders and if correctly applied should free Shelley Luther. It may
       also ensure that other Texans like Ana Isabel Castro-Garcia and Brenda Stephanie
       Mata who were arrested in Laredo, should not be subject to confinement. As some
       county judges advocate for releasing hardened criminals from jail to prevent the
       spread of COVID-19, it is absurd to have these business owners take their place.

(Accessed at     https://gov.texas.gov/news/post/governor-abbott-modifies-covid-19     executive-

orders-to-eliminate-confinement-as-a-punishment, May 7, 2020, 4:00 pm). Defendant now takes

the position that Plaintiff may only open up as a restaurant and is prohibited from offering its

other sexually oriented entertainment services. The Court set a preliminary injunction hearing for

May 8, 2020. Plaintiff’s filed a Brief in Support of its Application for Preliminary Injunction.

(Instrument No. 5). Defendant’s filed a Response on May 8, 2020. (Instrument No. 10).

                                               II.

       “The purpose of a preliminary injunction is merely to preserve the relative positions of

the parties until a trial on the merits can be held.” Univ. of Texas v. Camenisch, 451 U.S. 390,

395 (1981). To obtain a temporary restraining order or a preliminary injunction, a plaintiff must

show the following:


               (1) a substantial likelihood that the plaintiff will prevail on the
               merits;
               (2) a substantial threat that the plaintiff will suffer irreparable
               injury if the injunction is not granted;
               (3) a showing that the threatened injury to the plaintiff outweighs
               the potential harm to the defendants if the injunctive relief is not
               granted; and
                                                3
      Case 4:20-cv-01555 Document 11 Filed on 05/08/20 in TXSD Page 4 of 6



               (4) a showing that issuance of the injunction will not disserve the
               public interest.


Allied Mktg. Grp., Inc. v. CDL Mktg., Inc., 878 F.2d 806, 809 (5th Cir. 1989). The decision

whether to grant a temporary restraining order is within the sound discretion of the district court.

Id. A party is not required to prove his case in full at the temporary restraining order hearing and

the evidence presented at the hearing may be less complete than in a trial on the merits.

Camenisch, 451 U.S. at 395. However, a temporary restraining order is “an extraordinary

remedy” that courts should only grant if the moving party has clearly carried its burden of

persuasion with respect to all four factors. Allied Mktg., 878 F.2d at 809.

                                                  III.

       Plaintiff brings a cause of action against Defendants for deprivation of due process under

42 U.S.C. § 1983. Plaintiff argues Defendants’ have no statutory basis to threaten arrest of

Plaintiff’s representatives and employees or close Plaintiff’s operations.

       The series of orders issued by the Governor, together with the fact that his top law

enforcement officer unethically rebuked some of those orders, has caused a state of confusion

that rests clearly on the Governor’s doorstep. The orders of the Governor raise serious First

Amendment and equal protection issues, however, the Plaintiff has chosen in this action to raise

only First Amendment, Fourth Amendment, and due process claims related to the City of

Houston’s enforcement of those various orders. The Court will accordingly only address the

Plaintiff’s claims against the City of Houston.

       “To state a section 1983 claim, a plaintiff must (1) allege a violation of a right secured by

the Constitution or laws of the United States and (2) demonstrate that the alleged deprivation was

committed by a person acting under color of state law.” James v. Tex. Collin Cnty., 535 F.3d

365, 373 (5th Cir. 2008) (internal quotation omitted).
                                                   4
      Case 4:20-cv-01555 Document 11 Filed on 05/08/20 in TXSD Page 5 of 6



       Plaintiff contends it qualifies as Reopened Service and has complied with the

requirements and recommendations of Governor Abbott’s Order. Since the issuance of GA 21 on

May 5, 2020, Plaintiff has ceased featuring “nude” entertainment; the dancers are required to

wear full tops and full bathing suit bottoms. However, GA 21 makes clear that sexually oriented

businesses may only offer restaurant services and are prohibited from providing any other

service. (Instrument No. 5-1 at 6) (“To the extent any of the establishments or venues that people

shall avoid visiting also offer reopened services permitted above, such as restaurant services,

these establishments or venues can offer only the reopened services and may not offer any other

services.”). Because the Plaintiff is also offering additional entertainment services in violation of

the Governor’s order, the Court cannot find that Plaintiff has shown a substantial likelihood of

success on the merits regarding its due process claims against the City of Houston. Furthermore,

the Governor’s order only applies to Plaintiff because they are a sexually oriented business.

Other restaurants, not classified as a sexually oriented business, are permitted to provide

additional services under the Governor’s order.

       To the extent that Plaintiff would like to open up solely as a restaurant without additional

entertainment, Plaintiff is not prohibited from doing so. However, pursuant to GA 21, because

Plaintiff operates a sexually oriented business, they are prohibited from offering both restaurant

services and entertainers, even if the entertainers are fully clothed.

       Under the Fourth Amendment, Plaintiff generally alleges Defendants’ actions are

arbitrary and capricious and violate Plaintiff’s rights against unreasonable searches and seizures.

The Court finds this unpersuasive. As previously stated, GA 21 makes clear that sexually

oriented businesses may only offer restaurant services and are prohibited from providing any

other service. Thus, Defendants’ actions to enforce the Governor’s order would not be arbitrary

and capricious.
                                                  5
      Case 4:20-cv-01555 Document 11 Filed on 05/08/20 in TXSD Page 6 of 6



        Plaintiff also alleges Defendants’ actions constitute a violation of Plaintiff’s right to

expression under the First Amendment. The Court finds this claim is misplaced. Plaintiff’s First

Amendment claim relates to the orders of the Governor and not the actions the City of Houston.

The City of Houston is only responsible for lawfully enforcing the Governor’s order. Therefore,

the Court cannot find that Plaintiff has shown a substantial likelihood of success on the merits

regarding its claims against the City of Houston.

       As previously stated, the Plaintiff has failed to add the State as a party to this action to

address the First Amendment and equal protection issues raised by the Governor’s orders.

Nonetheless, the Court feels compelled to point out the constitutional problems raised by the

Governor’s various orders. The fact that the Governor has now apparently decided that jail time

is too harsh a penalty for a violation of his orders is little comfort, as even that action seems to

have been motivated by the impact of his order on a single violator, Dallas salon owner Shelley

Luther, leaving many business owners unsure, even now, if the orders would be equally applied

to them. This uncertainty is exacerbated by the fact that Texas Lt. Governor Dan Patrick has now

chosen to pay the fine owed by Shelley Luther.

       Accordingly, Plaintiff’s Motion for Preliminary Injunction is DENIED. To the extent

that Plaintiff chooses to re-open solely as restaurant without additional entertainment, Plaintiff is

not prohibited from doing so.

       The Clerk shall enter this Order and provide a copy to all parties.

                           8th day of May, 2020.
       SIGNED on this the _____


                                                     __________________________________
                                                            VANESSA D. GILMORE
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
